Citation Nr: 1328495	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  10-49 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to vocational rehabilitation and employment 
(VRE) benefits under the provisions of Chapter 31, Title 38, 
of the United States Code.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty 
from May 1991 to August 2006.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from an October 
2010 decision of a Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the Veteran's request for 
VRE services.  The Veteran filed a notice of disagreement 
with the decision in October 2010, and in response the 
Phoenix, Arizona RO issued him a statement of the case in 
November 2010.  The Veteran perfected his appeal to the 
Board with the filing of a substantive appeal in December 
2010.  

In February 2011, the Veteran appeared at the Phoenix RO and 
testified at a videoconference hearing before the 
undersigned Veterans Law Judge sitting in Washington, DC.  A 
transcript of the hearing has been associated with the 
Veteran's education file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran seeks to establish his entitlement to VRE 
benefits, essentially to have VA provide additional 
training.  The evidence of record indicates that the Veteran 
has been employed full time as a senior engineer since 2006, 
with reportedly a flexible work schedule in order to allow 
him to attend counseling sessions and a quiet office space 
to allow him to perform the duties of his position.  The 
Veteran has multiple, compensable service-connected 
disabilities, the most severe of which is posttraumatic 
stress disorder (PTSD).  

The Veteran's contends that his current employment is 
unsuitable given his ongoing and recurring difficulties he 
is having to maintain his job on account of his PTSD (he 
specifically cites to the impact his PTSD is having on his 
ability to maintain a high-level security clearance required 
for his job), and that it is unsustainable because it 
requires him to engage in activities that exacerbate his 
condition.  To support his claim, he submitted statements 
dated in 2008, 2009, and 2010 from his work supervisor and 
mental health treatment providers.  He states that his 
ability to work is not in question; rather, his current 
employment situation was inducing stress reactions and doing 
him harm.  He objects that the VA vocational rehabilitation 
counselor denied his claim on the fact that he was employed 
and failed to address the suitability of his current job.  
He applied for VA VRE benefits in order to move into a 
different line of work.  

The purpose of Chapter 31 VA vocational rehabilitation 
services is to provide a level of training that facilitates 
suitable employment.  38 U.S.C.A. § 3100; 38 C.F.R. § 21.70.  
A veteran is entitled to participate in a rehabilitation 
program under Chapter 31 if he or she has a service-
connected disability or combination of disabilities rated at 
20 percent or more and is determined by the Secretary to be 
in need of rehabilitation because of an employment handicap.  
38 U.S.C.A. § 3102; 38 C.F.R. § 21.40(a).  VA defines an 
employment handicap as an impairment of a veteran's ability 
to prepare for, obtain, or retain employment consistent with 
his abilities, aptitudes, and interests.  The impairment 
must result in substantial part from one or more service-
connected disabilities.  38 U.S.C.A. § 3101(1); 38 C.F.R. §§ 
21.35, 21.51.  The service-connected disabilities must have 
an identifiable, measurable, or observable causative effect 
on a veteran's overall vocational impairment, but need not 
be the sole or primary cause of the employment handicap.  38 
C.F.R. § 21.51.

The VA denied the Veteran's application for VRE services in 
October 2010 on the basis that he already had a suitable job 
because he was employed as a senior engineer and did not 
require VRE services at that time.  It was felt that he was 
able to prepare for, obtain, and maintain employment in an 
occupation consistent with his abilities, aptitudes, and 
interests in accordance with 38 C.F.R. § 21.51.  On a 
counseling record dated in October 2010, it was concluded 
that he had impairment of employability to which service-
connected disability contributed in substantial part but 
that the Veteran had overcome the effects of impairment of 
employability and therefore did not have an employment 
handicap under 38 C.F.R. § 21.51.  

Since the VA decision denying the Veteran's VRE claim, it 
appears that the Veteran's PTSD has worsened.  In a January 
2013 letter, the Veteran describes further emotional stress 
placed on him at work to include additional full security 
clearance investigations primarily on account of his PTSD 
(he said he had been subjected to four investigations in the 
past four years when other employees were subjected to the 
same only once in a 10-year period).  Also, in a September 
2012 rating decision, the RO granted an increased rating for 
PTSD, from 50 percent to 70 percent, based in part on a VA 
examination conducted in May 2012.  The Veteran's combined 
service-connected disability rating is currently 80 percent.  
The examination report is not before the Board, which has 
reviewed the Veteran's vocational rehabilitation folder and 
records contained in the Virtual VA system (i.e., records 
uploaded to the electronic version of his claims file).  
Presumably, it is contained in the Veteran's claims file, 
and such should be obtained and associated with the 
vocational rehabilitation folder before a decision may be 
made on this claim.  

Further, in recognition of the apparent worsening of PTSD, 
another assessment should be conducted by a vocational 
rehabilitation counselor (or counseling psychologist) to 
determine whether the Veteran has the ability to prepare 
for, obtain, and keep suitable employment consistent with 
his abilities, aptitudes, and interests, despite the 
presence of his service-connected disabilities, particularly 
PTSD, and whether he has overcome the effects of his 
impairment of employability.  

Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's claims file 
with his vocational rehabilitation folder.  

2.  Arrange for an evaluation, in light of 
the Veteran's apparent worsened service-
connected PTSD, by a vocational 
rehabilitation counselor or counseling 
psychologist to determine whether the 
Veteran has an employment handicap (see 
38 C.F.R. § 21.51), and if so, whether he 
has a serious employment handicap (see 
38 C.F.R. § 21.52) and whether the 
achievement of a vocational goal was 
currently reasonably feasible (see 
38 C.F.R. § 21.53).  All counseling 
records/ narrative reports should be 
associated with the vocational 
rehabilitation folder.  

3.  Following completion of the foregoing 
requested development and after completion 
of any other development deemed warranted 
by the record, the RO should adjudicate de 
novo the Veteran's claim seeking Chapter 
31 VRE benefits.  If the decision remains 
adverse to the Veteran, the RO should 
issue an appropriate supplemental 
statement of the case and afford the 
Veteran the opportunity to respond.  The 
case should then be returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2012).


